Citation Nr: 1610804	
Decision Date: 03/16/16    Archive Date: 03/23/16

DOCKET NO.  14-05 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to higher initial ratings for an anxiety disorder, not otherwise specified, with claustrophobia (psychiatric disorder), rated as 30 percent disabling from May 21, 2012, and 50 percent disabling from September 10, 2014.

2.  Entitlement to an increased rating for right foot cold injury residuals currently rated as 30 percent disabling.  

3.  Entitlement to an increased rating for left foot cold injury residuals currently rated as 30 percent disabling.  

4.  Entitlement to special monthly compensation at the housebound or aid and attendance rate. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to July 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2010, August 2012, and July 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2014, the Veteran and his wife testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.

In February 2015, the Board remanded the claims for higher ratings for a psychiatric disorder and right and left foot cold injury residuals for additional development.

Since issuance of the April 2015 supplemental statement of the case, additional evidence has been added to the claims file.  However, the Board finds that a remand for agency of original jurisdiction (AOJ) review of this evidence is not needed because in February 2016 the Veteran's representative waived such review.  See 38 C.F.R. § 20.1304(c) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claim for special monthly compensation at the housebound or aid and attendance rate is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ. 


FINDINGS OF FACT

1.  From May 21, 2012, to September 9, 2014, the preponderance of the evidence showed that the Veteran's psychiatric disorder was productive of no more than occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.

2.  From September 10, 2014, the preponderance of the evidence shows that the Veteran's psychiatric disorder is productive of no more than occupational and social impairment with reduced reliability and productivity.

3.  At all times during the pendency of the appeal the Veteran is in receipt of the maximum schedular rating for his right foot cold injury residuals and the preponderance of the evidence shows that it is not manifested by such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

4.  At all times during the pendency of the appeal the Veteran is in receipt of the maximum schedular rating for his left foot cold injury residuals and the preponderance of the evidence shows that it is not manifested by such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.






CONCLUSIONS OF LAW

1.  The criteria for higher evaluations for a psychiatric disorder have not been met at any time from May 21, 2012.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9413 (2015).

2.  The criteria for a rating in excess of 30 percent for right foot cold injury residuals have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).

3.  The criteria for a rating in excess of 30 percent for left foot cold injury residuals have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.104, Diagnostic Code 7122 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

As to the psychiatric disorder, as the Veteran is appealing from the rating decision that granted service connection the Board finds that no further VCAA notice is required.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As to the right and left foot cold injury residuals, the Board finds that the April 2009, November 2009, and August 2010 letters, prior to the September 2010 rating decision, provided the Veteran with adequate 38 U.S.C.A. § 5103 notice.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the Board personal hearing, the Veteran was assisted by his wife and an accredited representative who along with the VLJ asked questions to draw out the current severity of the appellant's psychiatric disorder and foot problems.  No pertinent evidence that might have been overlooked and that might substantiate the claims was identified by the Veteran, his wife, or the representative that was not obtained while the appeal was in remand status.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran demonstrated that they had actual knowledge of the elements necessary to substantiate the claims.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including his service treatment records as well as his post-service records from the White River Junction VA Medical Center, including all post-October 2008 treatment records, and from the Providence VA Medical Center, including all post-August 2010 treatment records in compliance with the Board's remand instructions.  

As to his psychiatric disorder, the Veteran was provided with VA examinations in August 2012 and April 2015.  As to his cold injury residuals, he was provided with VA examinations in November 2011 and April 2015.  The Board finds the VA examinations are adequate for rating purposes, and as to the post-remand examinations substantially complied with the Board's remand instructions, because after a comprehensive examination of the claimant, taking a detailed history from him and/or a review of the record on appeal, the examiners detailed the severity of his disabilities that allows the Board to rate them under all relevant Diagnostic Codes.  See 38 U.S.C.A. § 5103A(d).   

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's electronic claim's files.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claim's files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Rating Claims

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  When rating the Veteran's service-connected disability, the entire medical history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The Court has held that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Separate compensable evaluations may be assigned for separate periods of time if such distinct periods are shown by the competent evidence of record during the appeal, a practice known as "staged" ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Moreover, when an unlisted condition is encountered, it will be permissible to rate on the basis of a closely related disease or injury in which not only the function affected, but the anatomical location and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2015).  

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

a.  The Psychiatric Disorder

The Veteran asserts that his psychiatric disorder warrants higher evaluations.  

The April 2012 rating decision granted service connection for the psychiatric disorder and assigned a 10 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9413, effective from May 22, 2012.  A January 2014 rating decision thereafter assigned a 30 percent rating under Diagnostic Code 9413 also effective from May 21, 2012.  And, an April 2015 rating decision assigned a 50 percent rating under Diagnostic Code 9413 but effective from September 10, 2014.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9413, a 30 percent rating is warranted when there is occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbance of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9413.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  The use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the Veteran's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The Board acknowledges that symptoms recited in the criteria in the rating schedule for evaluating mental disorders are "not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating."  Id, at 442.  In adjudicating a claim for a higher rating, the adjudicator must consider all symptoms of a claimant's service-connected mental condition that affect the level of occupational or social impairment.  Id, at 443.  


i.  From May 21, 2012, to September 9, 2014

At the Veteran's first VA psychiatric examination, dated in August 2012, he reported that he lives with his wife of 64 years.  He states that his marriage has been one of working hard together as companions.  He has 4 adult children and one of his son's, age 60, has cognitive and physical disabilities and lives with the Veteran and his wife.  His other children live away, but he has regular contact with them as well as good relationships.  The Veteran does not have contact with his youngest sister or brother.  The Veteran also reports that he has two long standing and close friends as well as knows many people in his community.  He also attends church.  The Veteran reported that he has enjoyed raising and riding horses as well as walking.  His days are spent helping his wife and son.  Occupationally, while the Veteran has been retired since 1980, he nonetheless provides support to both his wife and son using his disability monies.   

On examination, it was reported that the Veteran had persistent reexperiencing, both by recollection and dreaming, of traumatic in-service events; had persistent avoidance of stimuli associated with the traumatic in-service events; difficulty falling or staying asleep; and had anxiety.  The examiner thereafter opined that, while a mental condition has been formally diagnosed, his symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  His Global Assessment of Functioning (GAF) score was 76.  In this regard, the Board notes that a GAF score of 71 to 80 indicates that, "if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g. difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  See AMERICAN PSYCHIATRIC ASSOCIATION:  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th Edition (1994) (DSM IV).  [Parenthetically, the Board notes that the DSM-IV has been recently updated with the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 5th Edition (2013) (DSM V).  Effective March 19, 2015, VA adopted as final, without change, its' interim rule amending the portion of its Schedule for Rating Disabilities (i.e., 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130) addressing mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  See 53 Fed. Reg. 14308 (March 19, 2015).  The provisions of the rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.]

VA treatment records dated from May 2012 to September 2014 likewise reported that, after working as a farmer for many years, the Veteran retired in 1982 and he continues to live with his wife of over six decades.  See VA treatment records dated in October 2012 and November 2012.  They also report that the Veteran and his wife care for one of their son's, a disabled man of 60, who lived with them.  Id.  As to his adverse symptomatology, the Veteran's complained of problems with sleeping, nightmares, depression, flashbacks, avoidance, social isolation, a dislike of crowds, decreased energy, and negative thoughts.  Id.  Moreover, when examined in October 2012 his mood was "blue" and his affect was mildly blunted/restricted.  It was also opined that his GAF score was 55.  In this regard, a GAF score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See DSM IV.

In the Board's view, the record does not support an evaluation in excess of the 30 percent rating currently assigned for the May 21, 2012, to September 9, 2014, time period.  The Veteran's symptoms are as described, but they are not shown to have reduced his reliability and productivity.  He appears to have voluntarily retired from long term employment due to the physical problems caused by his non psychiatric service connected disabilities and since then has still been able to support his family.  In fact, the record is negative for any evidence that his service-connected psychiatric disorder played any role in his retiring in the early 1980's or his continuing to be retired during this time period.  Moreover, despite the many challenges facing the Veteran due to his service connected disabilities, he was nonetheless been able to help in the care of his disabled adult child for the three decades since he retired.  The Board finds that this implies no more than an occasional decrease in work efficiency.  In addition, the Veteran has maintained a good marriage with his wife for over six decades as well as has a good relationship with his children and two long standing friends which the Board finds implies no more than minimal social impairment.  Furthermore, the August 2012 VA examiner opined that, while a mental condition has been formally diagnosed, his symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.

While the Veteran's GAF score was 55 on one occasion in October 2012, it was considered to be 76 at his August 2012 VA examination just two months earlier. Moreover, the Board does not find this lower GAF score indicative of the criteria for a higher evaluation because the only adverse symptomatology cited to by the examiner in support of it was his mood being "blue" and his affect being mildly blunted/restricted.  See Black v. Brown, 5 Vet. App. 177, 180 (1995) (holding that a medical opinion is inadequate when it is unsupported by clinical evidence); Also see Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when decision makers give an adequate statement of reasons and bases). 

In these circumstances, the Board finds the record does not support the conclusion that the Veteran's psychiatric disorder produces occupational and social impairment with reduced reliability and productivity due to his various symptoms as to warrant a 50 percent evaluation at any time from May 21, 2012, to September 9, 2014. 

ii.  From September 10, 2014

At the April 2015 VA examination, the Veteran reported becoming more socially isolated due to his anxiety/emotional discomfort in crowds and panic when he is an anxiety provoking situation.  The Veteran also reported that since his last examination he has had an increase in the frequency and severity of anxiety symptoms including sleep loss, nightmares about World War II, panic attacks when in uncomfortable situations, sadness, and worry.  The Veteran also states that the wars in Iraq and Afghanistan have re-ignited memories of his own experiences and have exacerbated his anxiety symptoms.  Since his last examination, the Veteran has also been started on psychiatric medication.  The examiner opined that the Veteran had the following active symptoms: a depressed mood; anxiety; panic attacks that occur weekly or less often; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; and difficulty in adapting to stressful circumstances, including work or a work like setting.  Socially, it was reported that the Veteran continued to be married to his wife of over six decades.  Occupationally, it was reported that the Veteran's occupational status has not changed since his last examination, (he has been retired since 1982 with his being retired since 1982.  The diagnosis was anxiety disorder.  It was opined that that Veteran's anxiety symptoms have increased in frequency and severity since last examination and he has been prescribed psychotropic medication to alleviate his symptoms.  Lastly, the examiner opined that the severity of the Veteran's psychiatric disorder is best summarized as occupational and social impairment with reduced reliability and productivity.  

VA treatment records dated from September 2014 likewise reported that, after working as a farmer for many years, the Veteran retired in 1982 and he continues to live with his wife of 66 years.  See VA treatment record dated in May 2015.  In addition, the Veteran reported that he had a good and close relationship with his wife, one good friend from service who he stays in touch with, and a close relationship with his children.  Id.  They also report that one of the Veteran's son's, a disabled man of 60 who lived with them, recently passed away.  Id.  As to his adverse symptomatology, the Veteran complained of problems with sleeping, nightmares, intrusive thoughts, panic attacks, a feeling of detachment from others, and a dislike of crowds.  Id.  It was also reported that the Veteran takes psychiatric medication.  Id.  On examination in May 2015, he had a depressed mood.

In the Board's view, the record does not support an evaluation in excess of the 50 percent rating assigned from September 10, 2014.  The Veteran's symptoms are as described, but they are not shown to cause occupational and social impairment with deficiencies in most areas.  In this regard, the record is negative for any evidence that the Veteran's service-connected psychiatric disorder plays any role in his continuing to not work since he retired in the early 1980's.  The Board finds that this implies no more than occupational impairment with reduced reliability and productivity.  Moreover, the Veteran continues to maintain a good marriage with his wife of almost 70 years as well as has a good relationship with his remaining children and at least one close friend.  Furthermore, the April 2015 VA examiner's opinion that the severity of the Veteran's psychiatric disorder is best summarized as occupational and social impairment with reduced reliability and productivity is not contradicted by any other medical evidence of record.  

In these circumstances, the Board finds the record does not support the conclusion that the Veteran's psychiatric disorder produces occupational and social impairment with deficiencies in most areas due to his various symptoms as to warrant a 70 percent evaluation at any time from September 10, 2014. 

b.  Right and Left Foot Cold Injury Residuals

The Veteran asserts that his right and left foot cold injury residuals warrant higher evaluations.  However, the Veteran's disabilities are rated under 38 C.F.R. § 4.104, Diagnostic Code 7122 which provides a maximum 30 percent disability rating, for each extremity, for arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  As the Veteran is already assigned the maximum rating under this diagnostic code, it cannot provide a basis for an increased rating.  

The Board also finds that Note (1) to this diagnostic code does not help the Veteran in the current appeal because he does not claim and the record does not show that his cold injury residuals include amputation of any toe and/or complications such as squamous cell carcinoma.  See, e.g., VA examinations dated in November 2011 and April 2015.

As to scheduler ratings in excess of 30 percent for the Veteran's service-connected right and left foot cold injury residuals under another criteria, since the Rating Schedule specifically provides a Diagnostic Code for rating the disability in question (i.e., cold injury residuals), it would not be appropriate to rate that disability under a different Diagnostic Code.  

Consequently, the Board finds that the claims for increased schedular ratings for right and left foot cold injury residuals are denied 

c.  Extraschedular Ratings

With respect to extra-schedular consideration, under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The evidence in this case does not show such exceptional disability picture that the available schedular evaluation for the psychiatric disorder as well as the right and left foot cold injury residuals are inadequate.  Indeed, since the terms of the criteria themselves include the symptoms about which the Veteran complains (i.e., as to the psychiatric disorder - depression, difficulty sleeping, panic attacks, social isolation, etc. . .) (i.e., as to the feet-pain, numbness, tingling, burning, etc . . .), the criteria reasonably contemplate whatever symptoms are presented.  

In this regard, the August 2012 VA psychiatric examiner opined that while a mental condition has been formally diagnosed, his symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Similarly, the April 2015 psychiatric examiner opined that the Veteran's psychiatric disorder was best summarized as occupational and social impairment with reduced reliability and productivity.  Likewise, with respect to the cold injury impact on his ability to work, the November 2011 examiner stated as follows:  

The Veteran is presently 83 years old.  He retired in 1982.  His last job was as a driver for Brink's Security which he held for 7 years.  He did have some difficulty at work secondary to cold sensitivity.  He had to be able to handle a gun so he could not wear gloves.  He states he did miss some time from work when the weather was very cold.  At home now he avoids going outside when it is cold.  He cannot shovel snow.  If he does go outside he wears heavy boots and gloves to protect hands and feet.  He wears long johns all year. 

The April 2015 VA cold residuals examiner opined that the Veteran's pain and numbness interferes with any activities associated with prolonged standing and walking.  

In other words, at both of his VA examinations, the examiners reported that the Veteran's adverse symptomatology due to his service-connected disabilities was essentially the same symptomatology upon which the rating schedule evaluated the severity of his disabilities.  The Board, therefore finds that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, no basis has been identified to find that there is a "compounding" or collective impact between the Veteran's above service-connected disabilities and his other service-connected disabilities and indeed, the Veteran has not asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

Lastly, the Board notes that the Veteran has been in receipt of a total rating based on individual unemployability (TDIU) since 1991.  Therefore, the Board finds that it need not consider whether the disabilities at issue render him unemployable.  Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Higher initial ratings for a psychiatric disorder, rated as 30 percent disabling from May 21, 2012, and 50 percent disabling from September 10, 2014, are denied.

An increased rating for right foot cold injury residuals currently rated as 30 percent disabling is denied.  

An increased rating for left foot cold injury residuals currently rated as 30 percent disabling is denied.  


REMAND

The Veteran perfected an appeal of entitlement to special monthly compensation at the housebound or aid and attendance rate in December 2015.  ( See VA From 9.)  At that time, he also requested a personal hearing before a Veterans' Law Judge traveling to the RO.  The Veteran's earlier September 2014 hearing before the undersigned did not address this newly appealed issue.  Therefore, since this hearing has not been scheduled or withdrawn, the Board finds that this issue should be remanded to provide the Veteran with a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2015).

Accordingly, this issue is REMANDED to the AOJ for the following action:

Schedule the Veteran for a hearing before a Veterans Law Judge traveling to the RO as to his claim for special monthly compensation at the housebound or aid and attendance rate.  Then, this issue should be returned to the Board for appropriate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


